Citation Nr: 0507315	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-25 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that denied the appellant's claim of 
entitlement to service connection for PTSD.  The appellant 
perfected a timely appeal of this determination to the Board.  

During the course of this appeal, the appellant relocated and 
his claim folder was transferred to the New York, New York, 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his July 2001 PTSD questionnaire, the veteran identified a 
stressor related to a personal assault that occurred during 
service.  Specifically, the veteran states that three other 
soldiers tried to rape him and that he was badly beaten.  The 
veteran maintains that he suffers from PTSD as a consequence 
of this in-service personal incident.  

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, as follows:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to:  
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to:  a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence. VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

When regulations are changed during the course of the 
appellant's appeal, the criteria that are to the advantage of 
the appellant should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, in Patton v. West, 12 Vet. App. 272, 278 (1999), 
the United States Court of Appeals for Veterans Claims (the 
Court) recognized that VA has established special evidentiary 
procedures for PTSD claims based on personal assault 
contained in VA ADJUDICATION MANUAL M21-1.  Specifically, 
M21-1, Part III, 5.14c subparagraph (8) (redesignated PartVI, 
paragraph 11.38b(2)), provides that "[i]f the military 
record contains no documentation that a personal assault 
occurred, alternative evidence might still establish an 
inservice stressful incident.  Behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  Examples of behavior changes that might 
indicate a stressor are (but not limited to):  visits to a 
medical or counseling clinic or dispensary without specific 
diagnosis or specific ailment; changes in performance and 
performance evaluations; increased disregard for military or 
civilian authority; increased interest in tests for Human 
Immunodeficiency Virus (HIV) or sexually transmitted 
diseases; and breakup of a primary relationship."  Further, 
subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence. In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."

Here, because the RO has not complied with the Manual and 
regulatory dictates, this matter must be remanded for further 
development. 

Also, the record reflects that the veteran has been receiving 
ongoing treatment from VA with respect to his condition and 
has also been receiving benefits from the Social Security 
Administration (SSA) since a work related accident in 1988.  
In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, pursuant to the VCAA, 
VA must obtain not only these records, but also the 
outstanding records from the SSA.  See 38 U.S.C.A. § 5103A(b-
c) (West 2002).  As such, for this reason as well, the 
appellant's claim must be remanded.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the appellant 
and request that he identify all VA and 
non-VA health care providers, other than 
those already associated with the claims 
file, that have treated him since service 
for psychiatric problems.  This should 
specifically include any records of the 
appellant's treatment at a VA facility in 
New York since his move there in April 
2003.  The aid of the appellant in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the appellant should be 
informed in writing.

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the appellant, as well as 
copies of the medical records that served 
as the basis for any such decision(s).  
All attempts to fulfill this development 
must be documented in the claims file.  
If the search for any such records yields 
negative results, that fact should be 
clearly noted and the appellant must be 
informed in writing.

3.  The RO should prepare a summary of 
all the appellant's alleged in-service 
stressors, and attempt to verify these 
incidents consistent with 38 C.F.R. 
§ 3.304(f)(3) (2003) and the pertinent 
Manual provisions.  Specifically the RO 
should inform the veteran that evidence 
from sources other than the veteran's 
service records or evidence of behavior 
changes may constitute credible 
supporting evidence of the stressor, and 
that such evidence may include behavior 
changes; visits to a medical or 
counseling clinic or dispensary without 
specific diagnosis or specific ailment; 
changes in performance and performance 
evaluations; increased disregard for 
military or civilian authority; increased 
interest in tests for Human 
Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a 
primary relationship.

4.  If additional evidence is associated 
with the claims folder pursuant to the 
above-requested development, the 
appellant should then be afforded a VA 
psychiatric examination to determine the 
current nature and extent of any 
psychiatric disability found to be 
present, to include PTSD, if diagnosed.  
All necessary special studies or tests 
should be accomplished.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  If the examiner diagnoses the 
appellant as having PTSD, the examiner 
must indicate whether the disability is 
related to the appellant's reported in-
service personal assault.  The entire 
claims folder and a copy of this remand 
must be provided to and reviewed by the 
examiner prior to the examination.  The 
report of examination should be 
comprehensive.  The examination report 
should reflect that a review of the 
claims folder was conducted.  The 
examiner must set forth the complete 
rationale underlying any conclusions or 
opinions expressed, in a legible report.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
appellant's claim of entitlement to 
service connection for PTSD, giving 
consideration to the dictates of 
38 C.F.R. § 3.304 (2003) and the 
pertinent provisions of Veterans Benefits 
Administration Manual, discussed above, 
and all other applicable laws (including 
case law) and regulations.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case, which 
clearly sets forth, among other things, 
that laws and regulations considered in 
arriving at the decision; and they should 
be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


